EXHIBIT 23.2 Schumacher & Associates, Inc. Certified Public Accountants 7931 S. Broadway, #314 Littleton, CO 80122 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in Amendment No. 1 to the Registration Statement of China Pediatric Pharmaceuticals, Inc. (formerly known as Lid Hair Studios International, Inc.), on Form S-1, of our report dated August 20, 2009, relating to the consolidated financial statements of Lid Hair Studios International, Inc., for the two years ended May 31, 2009 and 2008. /s/ Schumacher & Associates, Inc. Schumacher & Associates, Inc. Littleton, Colorado April 12, 2010
